Citation Nr: 0509308	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-28 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.

2.  Entitlement to service connection for recurrent 
dermatitis, to include as secondary to exposure to herbicide 
agents.


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to April 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, in pertinent part, denied service 
connection for PTSD, recurrent dermatitis, and a back 
condition.  

The veteran also appealed that part of the March 2003 RO 
decision that denied his application to reopen a claim for 
service connection for a back disability.  The RO 
subsequently reopened the claim and denied it on the merits.  
Following a subsequent VA examination, an RO decision in June 
2004 granted service connection and a 40 percent rating for a 
chronic lumbosacral strain with early degenerative joint 
disease, effective from May 6, 2002.  As the veteran has not 
appealed the rating or effective date assigned for this 
disability, such issue is not before the Board at this time.  
See, e.g., Grantham v. Brown, 114 F. 3d 1156 (1997).   


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The veteran served in Vietnam during the Vietnam era and 
is therefore presumed to have been exposed to herbicide 
agents.  

3.  There is no medical evidence of dermatitis during service 
or for decades thereafter; the only competent opinion 
indicates that the veteran does not have chloracne, and there 
is no medical evidence of a nexus between a current diagnosis 
of dermatitis and any incident of service.

4.  The veteran did not have combat duty and there is no 
competent evidence that he meets the diagnostic criteria for 
PTSD.  
 


 

CONCLUSIONS OF LAW

1.  Service connection for recurrent dermatitis, to include 
as due to exposure to herbicide agents, is not warranted.  38 
U.S.C.A. §§ 1110, 1116, 1154(b), 5103, 5103A, 5107 (West  
2002); 38 C.F.R.§§ 3.303, 3.307, 3.309 (2003).
  
2.  Service connection for claimed PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West  2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2003).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the March 2003 rating decision; the September 
2003 Statement of the Case; the December 2004 Supplemental 
Statement of the Case; and letters sent to the veteran by the 
RO, adequately informed him of the information and evidence 
needed to substantiate his claims for service connection for 
PTSD and recurrent dermatitis, and complied with VA's 
notification requirements.  The Statement of the Case and 
Supplemental Statement of the Case set forth the laws and 
regulations applicable to the veteran's claims.  Further, 
letters from the RO to the veteran dated July 2002 and 
February 2005 informed him of the types of evidence that 
would substantiate his claims; that he could obtain and 
submit private evidence in support of his claims; and that he 
could have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claims for service connection for PTSD and recurrent 
dermatitis, and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the veteran in July 2002, prior to the March 2003 RO rating 
decision.  

The Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claims for service connection for PTSD and recurrent 
dermatitis, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the specific language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In its VCAA notice and 
Statements of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by July 
2002 and February 2005 correspondence and asked him to 
identify all medical providers who treated him for PTSD and 
recurrent dermatitis.  The RO has obtained all identified 
evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran underwent VA psychiatric and skin examinations in 
October 2002 and February 2004, respectively.  The former 
examination ruled out a diagnosis of PTSD.  The only current 
psychiatric diagnoses are  personality and adjustment 
disorders.  A personality disorder is not a disease or injury 
within the meaning of the applicable law and regulation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 
(2004); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. 
Principi, 3 Vet. App. 439 (1992).  The adjustment disorder 
was attributed to shoulder pain and financial concerns versus 
any incident of service.  In the absence of a diagnosis of 
PTSD, and with no abnormal psychiatric findings attributed to 
an acquired psychiatric disorder during service or for 
decades thereafter, there is no duty to provide another 
psychiatric examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

As to the skin issue, the February 2004 dermatology 
examination ruled out a diagnosis of chloracne.  In the 
absence of such a diagnosis, and with no pertinent abnormal 
skin findings recorded during service or for decades 
thereafter, there is no duty to provide another skin 
examination or a medical opinion.  Id.; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from March 1967 to April 
1969.  He served in Vietnam from August 1968 to April 1969.  
He alleges that while in Vietnam, he was drenched with Agent 
Orange and developed sores as early as 1969.  He developed 
lesions on his hands, feet, and legs that started out as 
blisters that eventually would break open.  The sores would 
then dry up, scab, and leave a scar.  Then it would happen 
all over again.  He stated that they are very painful when 
they are "in bloom."  He asserts that he went to a VA 
hospital in approximately 1971 and was told that there was 
nothing wrong with him.  The VA clinician gave the veteran 
some medicated cream and told him not to worry about it.  The 
veteran then claims that he sought treatment from Dr. E.  The 
doctor stated that he had never seen anything like it before.  
He gave the veteran some hydrocortisone cream that did not 
help.  Since Dr. E. did not know how to treat the condition, 
the veteran never returned and has had to live with constant 
itching, pain, and the embarrassment of ugly sores.  

The veteran also claimed to have been involved in firefights 
and ambushes; sustained mortar hits and incoming hand 
grenades; and witnessed the deaths of his fellow soldiers.  
He stated in his notice of disagreement that he was diagnosed 
with PTSD in 1969 after he witnessed a fellow soldier die 
right in front of him.  He stated that he had a mental 
breakdown caused by PTSD, and was subsequently discharged 
under honorable conditions.  In May 1970, the VA confirmed 
that the veteran was, in fact, exposed to herbicides.    

Service medical records do not show any findings that were 
attributed to a skin disease or PTSD.  They do show that the 
veteran was diagnosed with an immature personality disorder 
in March 1969.  The clinician who examined him in service 
noted that he was an immature young man who finds 
restrictions and regulations hard to accept.  He was a 
"tough" kid who got into a lot of fights and who left 
school due to conflicts with teachers.  The veteran has had a 
lifelong problem with bedwetting.  The clinician noted that 
the mental status exam revealed antisocial behavior that 
appeared to be a misguided attempt to compensate for a sense 
of inadequacy.  He is oriented, rational, and there is no 
anxiety, depression or evidence of psychosis...there are no 
disqualifying mental defects sufficient to warrant 
disposition through medical channels."  

The veteran underwent a separation examination in March 1969.  
Examination of the skin was normal.  His psychiatric 
examination was abnormal for only his immature personality 
disorder.  In a report of medical history completed in 
conjunction with his separation examination, the veteran 
indicated that he did not suffer from any skin diseases, 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, or nervous trouble of any 
sort.  

The veteran underwent a VA examination in August 2002.  The 
clinician noted that the veteran has reported open sores and 
residual scarring since his service in Vietnam.  He observed, 
however, that there were no open lesions of the veteran's 
legs during the examination.  He did have some hyperpigmented 
scarring on the shins and his feet, with no rash or acneform 
lesions appreciated.  The clinician's impression was that the 
veteran suffered from recurring dermatitis, not consistent 
with chloracne.  

The veteran underwent a psychiatric examination in October 
2002.  The veteran was on time, casually dressed, clean, and 
groomed.  He was oriented to time, place, and purpose of the 
examination.  His responses to questions were forthright and 
complete (with the exception of inquiries into his financial 
status).  His speech was regular rhythm, normal volume.  His 
expressed cognitions were well organized and directed 
appropriately to topic without indications of psychosis, 
delusional disorder, loose association, or organicity.  His 
affect was mildly restricted and guarded.  His mood was 
mildly anxious.  The veteran reported the same stressors 
noted above (fights as a child; conflicts with teachers; 
strained relationship with parents; bedwetting; involvement 
in firefights and ambushes while in service; mortar hits and 
incoming hand grenades; witnessing the deaths of his fellow 
soldiers).  

The clinician asked the veteran how these stressors impact 
him today.  The veteran stated that he used to have 
nightmares that were "regular", now they are "very 
seldom."  He denied any daytime intrusive thoughts and 
recollections regarding previous traumas.  He reported 
concerns about monies, since he and his wife are both on 
unemployment.  There was a restricted range of affect and a 
change in positive expectation.  Evidence of hyperarousal was 
indicated by episodic sleep disturbance (primarily due to a 
an unrelated painful injury).  He enjoys activities such as 
working on the computer, going to garage sales with his wife, 
and occasional dinners out.  The clinician noted that the 
veteran re-experiences prior traumas on a very seldom basis.  
He further noted no presence of physiological distress.  The 
veteran was able to discuss these traumas fairly reasonably 
without apparent affective change.  The overall impact of 
these traumas pose little difficulties for the veteran in 
occupational settings and he is competent to handle his own 
affairs.  The clinician diagnosed the veteran with adjustment 
and personality disorders.  The former diagnosis was 
attributed to chronic right shoulder pain and financial 
concerns; it was noted that the veteran was unemployed.  
There was no diagnosis of PTSD.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The disease 
entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), Note 2.

For the purposes of section 3.307, the term herbicide agent 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  38 C.F.R. § 
3.307(a)(6)(i).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).   

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 64 Fed. Reg. 32,807-32,808 (June 18, 1999).  38 
C.F.R. § 4.125(a) requires that diagnoses of mental disorders 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror". DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

It is noted that provisions of 38 C.F.R. 3.304(f) used to 
require that there be a "clear diagnosis" of PTSD.  A "clear 
diagnosis" of PTSD was, at a minimum, an unequivocal one.  
Cohen at 139.  However, this regulation was amended in June 
1999.  This amendment, in part, eliminated the requirement of 
a "clear diagnosis." 61 Fed. Reg. 32.807-32.808. 

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

PTSD
A review of the veteran's personnel records show that he was 
a cook while on active duty; they do not show that he 
received any medals or decorations evincing combat service.  
However, the primary impediment to a grant of service 
connection here is the absence of a current diagnosis of 
PTSD.  The service and post-service medical records are 
negative for any findings that were attributed to PTSD.  The 
veteran underwent a VA psychiatric examination in October 
2002 and, following a thorough evaluation, the only diagnoses 
were recorded as personality and adjustment disorders.  There 
is no competent evidence of a diagnosis of PTSD.  

While a personality disorder was noted during service and 
upon a psychiatric examination in recent years, it is not a 
disease or injury within the meaning of the applicable law 
and regulation for disability compensation purposes.  38 
C.F.R. §§ 3.303(c), 4.9 (2004); Winn v. Brown, 8 Vet. App. 
510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 (1992).  
The veteran's recent diagnosis of an adjustment disorder was 
attributed to right shoulder pain and recent financial 
concerns rather than any remote incident of service.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

In the absence of a diagnosis of PTSD, and with no abnormal 
psychiatric findings attributed to an acquired psychiatric 
disorder during service or for decades thereafter, the Board 
finds that service connection for claimed PTSD is not 
warranted.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for PTSD must be denied.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).

Recurrent dermatitis

Service Connection on Basis of Exposure to Herbicides

The veteran alleges that his recurrent dermatitis was caused 
by his exposure to herbicide agents while he was in service.  

The Board acknowledges that the Veterans Education and 
Benefits Expansion Act of 2001, signed into law on December 
27, 2001, provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam 
Era.  As such, the question of whether the veteran was 
exposed to herbicides is not in dispute; as he served in 
Vietnam, such exposure is presumed by law.   

Pursuant to 38 C.F.R. § 3.309(e), if a veteran was exposed to 
an herbicide agent during service, certain diseases shall be 
service-connected even though there is no record of such 
disease during service.  However, 38 C.F.R. § 3.309(e) 
enumerates all of the diseases for which a presumption of 
service connection applies.  Dermatitis is not one of the 
diseases listed.  The Board notes that chloracne and other 
acneform diseases consistent with chloracne are enumerated 
under the applicable statute.  However, the August 2002 VA 
clinician specifically noted that the skin condition from 
which the veteran suffers is not consistent with chloracne.   
Furthermore, the Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-
57589 (1996).  As a result, the Board finds that there is no 
presumption of service connection for the veteran's recurrent 
dermatitis due to his exposure to herbicides under the 
provisions of 38 C.F.R. § 3.309(e).  
  
Service Connection on Basis of Direct Causation

As noted above, regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); Combee, supra.  In addition 
to the presumption of service connection allowed in 38 C.F.R. 
§ 3.307, the Court has held that the statute does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Brock v. Brown, 10 Vet. 
App. 155, 160 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran did not have any symptoms, complaints, diagnosis, 
or treatment for dermatitis while he was in service or for 
decades thereafter.  The Board notes the veteran's assertion 
that he sought treatment from Dr. E. in 1971.  However, 
thorough efforts have been made to obtain records that would 
substantiate the veteran's assertion, and those attempts have 
been fruitless.  Moreover, that still leaves a gap of over 30 
years between the alleged treatment and the report of the  
August 2004 skin examination, which is the first indication 
in the record of a skin disease.  The Board finds that the 
lack of evidence of treatment for a skin disease for this 
long period following service weighs against the veteran's 
claim.  With respect to negative evidence, the Court of 
Appeals for Veterans Claims held that the fact that there was 
no record of any complaint, let alone treatment, involving 
the veteran's condition for many years could be decisive.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999).  

In the absence of medical evidence of a diagnosis of 
dermatitis during or for approximately 33 years after 
service, and with no competent evidence suggesting that the 
veteran's recurrent dermatitis is causally linked to any 
incident of service, service connection for recurrent 
dermatitis is not warranted.  

As the preponderance of the evidence is against the claim for 
service connection for recurrent dermatitis, to include as 
due to exposure to herbicides agents, the benefit of the 
doubt doctrine is not for application in the instant case.  
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.











ORDER

Service connection for recurrent dermatitis, to include as 
due to exposure to herbicides, is denied.

Service connection for PTSD is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


